Title: From James Madison to James Madison, Sr., 27 December 1795
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. Decr. 27. 1795.
I have delayed writing to you hitherto, on the supposition that you might not be returned from Frederick, as well as on acct. of a pressure of other writing on my hands. We had on the whole a convenient journey and arrived safe & in due time. All the articles sent by water have since got safe also, and will fully answer the purpose we had in view. To the articles sent from Orange, was added about 20 barrels of old corn procured & fowarded by Mr. Anderson from Fredericksburg. This article is also come safe & will be a considerable saving in my stable. I have sent three of my horses into the Country where they will be kept at 4 dollrs. a month. You may let Old Anthony & Betty know that their son Billey is no more. He went on a voyage to N. Orleans, where being sick as were most of the crew, & very weak under the operation of a dose of physic, he tumbled in a fainty fit overboard & never rose.
You will have seen the President’s Speech with the answers of the 2 Houses. The Ratifications of the Treaty are exchanged in England, as we are informed in the King’s Speech, but they are not yet arrived here; and of course the subject is not yet laid before Congress. Whether it will be called for by the H. of the Reps. & what will be done in the business, I shall be better able to say in a future letter. The last accts. from Europe denote a great scarcity, particularly in England. In France every thing was tranquil, & the new Constitution like to have an auspicious commencement. Flour here is at 14 dollrs. a barrel. We are all well & join in due affection to you & my Mother & Fanny. Yr. affece. son
Js. Madison Jr.
